DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to a request for continued examination filed 08/04/2022.
Claims 1-7, 10-18, and 21-41 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statements submitted on 08/04/2022. 

Allowable Subject Matter

Claims 1-7, 10-18, and 21-41 are allowed as per the Examiner Amendment in the Notice of Allowance dated 05/02/2022.

The following is an examiner's statement of reasons for allowance:

The references cited in the information disclosure statement dated 08/04/2022 have been considered. W.I.P.O. Patent Publication No. WO2015/171886 to Brown is considered the most permanent reference regarding the instant claims. Specifically, paragraphs 238-256 teach tinting decisions based on a box car value that is for example a mean, average, or median of a number of sample sensor readings over time. Based on a difference of a short and long term box value, a tint state is maintained over a timer period, however it would appear that the readings are not taken during the current lockout period. Instead, the readings are used the determine the timer for which a tint is maintained. In other words, the readings would be before the tint state is maintained (i.e. prior to a lockout period). A further search has not revealed more pertinent references than those already made of record. Therefore, the reasons for allowance indicated in the Notice of Allowance dated 05/04/2022 are maintained.  

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117